DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The Specification filed on 1/25/2021 has been entered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 32-35 and 39 (first and second levers (first and second knobs are mentioned in the Specification) and wire (cable is shown in drawings) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "first flange" and "second flange" have both been used to designate 116 [0039].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
Reference character 42 is not shown in Figures 1 and 2.  
Figures 7 and 8 has two reference characters 112. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference character 120 [0040] is not shown in the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
 “Drawer release” in the claims is not mentioned in the Specification. 
“Slide” throughout the Specification should be changed to –drawer slide-- to provide consistency of terms throughout the application 
“Container” throughout the Specification should be changed to –drawer--
To provide consistency of terms throughout the application.
	“Frame” in the claims is not mention in the Specification. 
	“pulling motion” in the claims is not mention in the Specification.
Appropriate correction is required.
Claim Objections
Claims 21-40 are objected to because of the following informalities:  
Regarding claim 1, “the second portion” (line 7) needs to be changed --the second portion of the handle--.
Regarding claim 22-34 and 37-39, “A drawer release” (line 1) needs to be changed to 
--The drawer release--.
	Regarding claim 23, “first portion” (line 1) needs to be changed to --the first portion of the handle-- and “the second portion” (line 2) needs to be changed to 
--the second portion of the handle--. See same deficiency in claims 36 and 40.
Appropriate correction is required.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  	
The recitations of the specific features of a drawer release in claim 21 including especially the construction of a pulling motion applied to the second portion of the handle causes the second locking element to rotate relative to the frame to move the drawer release between a first orientation in which the second locking element engages the first locking element to prevent sliding movement of the drawer relative to the drawer slide and a second orientation in which the second locking element is spaced apart from the first locking element to allow sliding movement of the drawer relative to the drawer slide is not taught nor is fairly suggested by the prior art of record. 	
	The recitations of the specific features of a drawer release in claim 36 including especially the construction of rotating the second portion relative to the first portion causes the second locking element to rotate relative to the frame to move the drawer release between a first orientation in which the second locking element engages the first locking element to prevent sliding movement of the drawer relative to the drawer slide and a second orientation in which the second locking element is spaced apart from the first locking element to allow sliding movement of the drawer relative to the drawer slide is not taught nor is fairly suggested by the prior art of record. 	
	The recitations of the specific features of a drawer release in claim 40 including especially the construction of rotating the second portion relative to the first portion causes the locking element to rotate relative to the frame to move the drawer release between a first orientation in which the locking element engages the flange to prevent sliding of the drawer relative to the drawer slide and a second orientation in which the locking element is spaced apart from the flange to allow sliding movement of the drawer relative to the drawer slide is not taught nor is fairly suggested by the prior art of record.
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other drawers similar to that of the current invention. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612